Opinion issued July 20, 2021




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-21-00141-CV
                             ———————————
    IN RE LIBERTY COUNTY MUTUAL INSURANCE COMPANY, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relator, Liberty County Mutual Insurance Company, has filed a petition for

writ of mandamus, requesting that this Court “direct[] the trial court to

sever . . . two car-wreck cases into separate actions.”1 Relator is the automobile

insurer of real party in interest, Martina Marie Valyan, who was involved in two

1
       The underlying case is Martina Marie Valyan v. Rudi Cierra, Mayan Equipment
       Rental, Katelyn Marie Dover, and Dawain Dover, Cause No. 2017-52441,
       pending in the 234th District Court of Harris County, Texas, the Honorable Lauren
       Reeder presiding.
car accidents.   Real party in interest’s claims against relator previously were

severed.

      We deny the petition for writ of mandamus.2 All pending motions are

dismissed as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




2
      See TEX. R. APP. P. 52.3, 52.7(a).

                                           2